DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claim Status
Claims 1, 3-12, 16-19, 28, and 29 are pending. 
Claims 14, 15, and 20-27 were previously canceled and claim 2 and 13 are canceled.
Claims 1, 17, 18, and 29 are currently amended.
Claims 1, 3-12, 16-19, 28, and 29  have been examined.
Claims 1, 3-12, 16-19, 28, and 29 are rejected.
Priority
	Priority to 371 PCT/US2017/038095 filed on 06/19/2017, which claims priority to application 62/354425 filed on 06/24/2016 is acknowledged.
Withdrawn  Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments
	The rejection of claim 13 under 35 U.S.C. 102(a)(1) as being anticipated by Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015) is moot since the claim is canceled.
	The rejection of claims 1, 3-7, 16, 17, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015) is withdrawn in view of the amendment to the claims.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Response to Applicant’s Arguments
The rejection of claims 2 and 13 under 35 U.S.C. 103 as being unpatentable over Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015) in view of Lutz (US Patent 6080789, Published 06/27/2000) is moot since the claims are canceled.
The rejection of claims 1, 3-9, 16-19, 28 and 29  under 35 U.S.C. 103 as being unpatentable over Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015) in view of Lutz (US Patent 6080789, Published 06/27/2000) is withdrawn in view of the amendment to the claims.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000) is moot since the claims is canceled.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015) in view of Lutz (US Patent 6080789, Published 06/27/2000)  as applied to claims 1, 3-9, 16-19, 28 and 29 above, and further in view of Lichtenberg et al. (US Patent Application Publication 2004/0029767 A1, Published 02/12/2004) is withdrawn in view of the amendment to the claims.


Claim 1, 3-11, 16, 19, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000).
The claims are directed to a composition comprising a first biocide such as dodecyl dimethyl ammonium chloride and a second biocide such benzalkonium chloride, having a pH of the composition is 6 to 13. The claims are further directed to the composition comprising a fragrance. The claims are further directed to a method of disinfecting an object comprising contacting the object with the composition. The claims are further directed to a composition comprising a first biocide such as dodecyl dimethyl ammonium carbonate. 
Herve teaches a germicidal composition which comprises of the order of 3% fatty alcohol ethoxylated with 3 moles of ethylene oxide; of the order of 7.7% fatty alcohol ethoxylated with 7 moles of ethylene oxide; of the order of 15.7 t of ethoxylated fatty alcohol containing 5 moles of ethylene oxide; of the order of 1.2% of polyhexamethylene biguanide hydrochloride; of the order of 3.5% of didecyldimethylammonium chloride; of the order of 5.9% of benzalkolnium chloride (page 4, lines 7-14). The ratio of first biocide to second biocide is 1:1.69, which reads on the instantly claimed ratio. This composition is mainly intended to be presented in the concentrated state, with the advantages which flow from such a presentation, this concentrated composition being diluted with water for its actual use (page 4, lines 21-25). The composition as just described, in the concentrated state, can comprise up to 99.7% of water, in particular of the order of 60.6% (page 6, lines 16-20).
Herve lacks a teaching of the pH of the composition. Herve also lacks a teaching wherein the first biocide is didecyldimethylammonium carbonate. Herve finally lacks a teaching wherein the composition comprises a fragrance. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the pH of the composition of Herve and have a reasonable expectation of success. One would have been motivated to do so in order to provide a disinfecting composition with an preferred pH.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute didecyldimethylammonium chloride in the composition of Meng for didecyldimethylammonium carbonate  and have a reasonable expectation of success. One would have been motivated to do so since to have disinfecting composition having good tolerance to hard water.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a fragrance to the composition of Meng and have a reasonable expectation of success. One would have been motivated to do so in order to provide a disinfecting composition with a preferred fragrance. With regard to the limitation, “wherein the second biocide is present in relation to the first biocide such that the ability of both biocides to kill or inhibit the growth of the microorganism is greater than if only one of the biocides were present at the same concentration of both biocides together”, this is an inherent property of the prior art since it is structurally indistinguishable from the prior art. With regard to the limitations of claims 3 and 4, these limitations are an inherent property of the prior art since it is structurally indistinguishable from the prior art. With regard to claims 5-7 and 16 are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

This reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000)  as applied to claims 1, 3-11, 16-19, 28, and 29 above, and further in view of Lichtenberg et al. (US Patent Application Publication 2004/0029767 A1, Published 02/12/2004.
The claims are further directed to a composition comprising didecylmethylpoly(oxyethyl)ammonium propionate.
The teachings of Herve and Lutz are discussed above.
Herve lacks a teaching wherein the composition comprises didecylmethylpoly(oxyethyl)ammonium propionate.
Lichtenberg et al. teach a disinfectant composition comprising 2.0% didecylmethylpoly(oxyethyl)ammonium propionate with a pH of 9.85(paragraphs 0046-0055). The compositions are characterized by an excellent bactericidal and in particular fungicidal action even in small application concentrations and are suitable for use as both disinfectants and preservative agents (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the compositions of Herve and Lichtenberg et al. and have a reasonable expectation of success. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for 


Response to Applicant’s Arguments
The rejection of claims 2 and 13 under 35 U.S.C. 103 as being unpatentable over Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015) in view of Lutz (US Patent 6080789, Published 06/27/2000) is moot since the claims are canceled.
The rejection of claims 1, 3-9, 16-19, 28 and 29  under 35 U.S.C. 103 as being unpatentable over Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015) in view of Lutz (US Patent 6080789, Published 06/27/2000) is withdrawn in view of the amendment to the claims.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000) is moot since the claims is canceled.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Meng (Chinese Patent Application Publication 104488862, Published 04/08/2015) in view of Lutz (US Patent 6080789, Published 06/27/2000)  as applied to claims 1, 3-9, 16-19, 28 and 29 above, and further in view of Lichtenberg et al. (US Patent Application Publication 2004/0029767 A1, Published 02/12/2004) is withdrawn in view of the amendment to the claims.
The rejection of claims 17 and 18 under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000) is withdrawn in view of the amendments to the claims.

With regard to the rejection of claims 1, 3-11, 16-19, 28, and 29 under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000) and the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789, Published 06/27/2000)  as applied to claims 1, 3-11, 16-19, 28, and 29 above, and further in view of Lichtenberg et al. (US Patent Application Publication 2004/0029767 A1, Published 02/12/2004), Applicant argues that Herve teach compositions with nonionic surfactants concentration greater than the instantly claimed amount of 1-8%. Applicant’s argument has been fully considered but found not to be persuasive. Herve teach that the amount of water can be as high as 99.7% in the concentrated composition and that the composition can be further diluted for use. Therefore, the amount of surfactant in the composition can be adjusted in order to accommodate a higher amount of water. One would have been motivated to do so through routine optimization of the composition of Herve.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the rejection is modified and maintained. 

This is a new ground of rejection necessitated by the amendment to the claims.
Claimd 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herve (French Patent Application Publication 2710919, Published 04/14/1995) in view of Lutz (US Patent 6080789,   as applied to claims 1, 3-11, 16-19, 28, and 29 above, and further in view of Parker (US Patent 4661279, Published 04/28/1987).
The claims are further directed to the composition comprising an anionic surfactant.
The teachings of Herve and Lutz are discussed above.
Herve lacks a teaching wherein the composition comprises an anionic surfactant.
Parker teaches anionic surfactants are common ingredients that are added to detergents for use in hard surface cleaning (column 4, lines 53-67).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add an anionic surfactant to the composition of Herve and have a reasonable expectation of success. One would have been motivated to so since Parker teaches that anionic surfactants are common ingredients in hard surface detergents. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALI SOROUSH/Primary Examiner, Art Unit 1617